Citation Nr: 9915331	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of right leg 
injury with a skin graft.


REPRESENTATION

Appellant represented by:	Sharon H. Scott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had inactive duty for training from May 31, 1973 
to July 25, 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In November 1996, the 
veteran was afforded a hearing before the undersigned Board 
member and, in February 1997, the Board remanded his claim to 
the RO for further evidentiary development.  

The Board notes that, in an unappealed January 1974 decision, 
the RO denied the veteran's claim of entitlement to service 
connection for aggravation of a right leg injury on the basis 
that service medical records were negative for complaints or 
treatment of his pre-service skin graft.  In December 1994, 
the veteran sought to reopen his claim and, in March 1995, 
the RO determined that new and material evidence had been 
submitted to reopen the veteran's claim but continued its 
denial of service connection.  See 38 C.F.R. § 3.156(a) 
(1998).  Accordingly, the Board will review the veteran's 
claim on a de novo basis.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran sustained a lower right leg fracture that 
required skin grafting prior to entering service.

3. The veteran's preexisting lower right leg skin graft scar 
underwent an increase in severity during service that was 
not clearly and unmistakably shown to be the result of 
natural progress.

4.  No increase in severity of the preservice fracture of the 
right lower leg is otherwise shown.

CONCLUSIONS OF LAW

1.  A preexisting lower right leg skin graft scar was 
aggravated by service.  38 U.S.C.A. §§ U.S.C.A. § 101(21)-
(24), 106, 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

2.  Residuals of a fracture of the right lower leg was not 
otherwise aggravated by service. 38 U.S.C.A. §§ U.S.C.A. § 
101(21)-(24), 106, 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
right leg injury with a skin graft.  The veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and, to that end, it remanded the 
veteran's claim in February 1997 to afford him the 
opportunity to submit additional medical evidence and undergo 
VA examination.  The examination report and evidence 
submitted by the veteran are associated with the claims file 
and, as such, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

Private medical records, dated from November 1969 to July 
1973, reflect that in November 1969 the veteran sustained a 
severe right leg injury and underwent closed reduction of a 
fracture of the distal one third of the right tibia and 
fibula.  According to a December 1969 hospital discharge 
summary, the veteran developed considerable area skin damage 
over the anteromedial aspect of the right lower leg, 
overlying the bony tibia that required skin grafting over the 
distal portion of the tibia of the right lower leg.  In 
December 1969, the veteran underwent debridement and split 
thickness skin graft to his right leg, right anterior tibial 
region.  According to the surgical record, over the anterior 
tibial region, just above the veteran's ankle, was a 4 by 6 
inch area of soft tissue loss, mainly skin, except for the 
lower area over the anterior tibia where there was a quarter-
sized area of soft tissue loss to the bone.  Skin from the 
lateral aspect of the veteran's right chest was used in the 
graft.

When examined at the McBride Clinic in June 1970, the veteran 
was described as doing well and his fracture was well healed.  
He had a little adherent scar, relatively thin skin from the 
split thickness graft, over a prominence of the tibia, 
medially, that caused him no real problem.  He was instructed 
to go ahead with normal activities.  

The service medical records demonstrate that the veteran did 
not complain of a right leg problem nor give a history of the 
surgical fracture repair and skin graft when examined for 
enlistment in May 1973 and a lower extremity abnormality was 
not reported.  According to a July 10, 1973 statement from 
P.A. MacKercher, M.D., to Sergeant [redacted], the veteran 
suffered a compound fracture of the distal tibia and fibula 
of his right leg in November 1969 that required surgery and a 
skin graft.  Dr. MacKercher said the skin graft was slow in 
healing and the skin in that area remained quite thin.  The 
physician stated that during the veteran's first meeting with 
the National Guard, his boot wore two abrasions in his graft.  
The smaller abrasion healed, but the larger one was not 
completely closed.  Dr. MacKercher concluded that the veteran 
should not have worn that type of boot and was not a 
candidate for any type of military service.  On July 15, 
1973, the veteran was reexamined for enlistment and observed 
to have a skin graft on the right anterior medial tibia.  The 
examiner reported that the veteran had a history of an open 
fracture of the lower tibia that required surgery and a skin 
graft.  The veteran was noted to be unable to wear boots 
because they caused a breakdown of the skin graft.  It was 
noted that the veteran's problems did not occur in the line 
of duty and the veteran was determined not qualified for 
enlistment.

Post service, in September 1973, the veteran was privately 
hospitalized for surgical treatment of an unstable scar of 
the right tibial region.  According to the surgical report, 
over the medial aspect of the right pretibial region, just 
above the ankle, the veteran had an area of approximately 
one-inch diameter unstable scar.  That area had been 
previously severely traumatized and covered with split 
thickness skin graft several years ago.  The veteran 
underwent a second split thickness skin graft to the area of 
the unstable scar on the right leg.  His postoperative 
condition was described as improved.

The veteran underwent VA examination in December 1973 and was 
observed to have evidence of an old graft over the right 
lower medial leg, just above the malleolus that measured 3 1/2 
by 4 inches that was well healed.  In the inferior aspect of 
the old graft, there was a new graft scar that measured 1 
inch by 1 inch.  This scar had rather marked thinning of the 
skin, was erythematous and had a small area of crusting in 
the center of the scar, but appeared healed.  The smaller 
graft recent scar, however, was markedly tender to palpation.  
The veteran had full range of motion of the right ankle 
without pain or crepitation, full range of right knee motion 
without pain, but with some crepitation and good muscular 
strength in the right lower extremity.  Diagnostic impression 
was fracture distal right fibula and tibia, healed, and skin 
graft, lower medial right leg secondary to old skin loss, 
recurrent trauma with subsequent repeat skin graft as 
described above, symptomatic.

According to a December 1994 written statement, the veteran 
said the combat boot he wore on his right foot wore a hole in 
a pre-existing skin graft on his right lower shin that caused 
considerable pain.  The veteran said he told his sergeant, 
[redacted], who allowed him to complete training drills in 
street shoes.  After training, the veteran said he went to 
see Dr. MacKercher who advised that surgery would be required 
to correct the damage and that the doctor wrote to Sergeant 
[redacted] regarding the skin graft problem.  

In a March 1995 statement, H.W. Houk, M.D., said that the 
veteran had a fracture of the right tibia and fibula in 
November 1969 that necessitated a skin graft in that area.  
Dr. Houk stated that in 1973, while in service, the veteran 
wore boots that caused a skin ulcer over the original skin 
graft site that necessitated his having a second graft.  Ever 
since, according to Dr. Houk, the veteran's scar had become 
quite thick and immobile, but was attached to the bone.  It 
was easily injured and it was necessary for the veteran to 
wear loose cowboy boots to protect the area from injury.  Dr. 
Houk further stated that the veteran said he injured the scar 
many times, it bled easily and was slow to heal.

According to January 1996 treatment records from Gary C. 
Hill, M.D., when the veteran was hospitalized two weeks 
earlier for a pancreatic problem, he traumatized his right 
lower leg skin graft by hitting it on something.  Since then 
he had a small open wound with exposed bone.  Examination 
revealed on the distal third of the right lower extremity 
there were two small open areas that were clean and measured 
11 by 9 millimeters (mm) and 6 by 9-mm.  There was clean 
underlying exposed bone.  The veteran was advised to keep 
cleaning the area regularly and use antibiotic ointment.  Dr. 
Hill noted that in the future, the veteran's skin graft may 
warrant additional surgery.  When seen two weeks later, the 
veteran's wounds appeared to have gotten smaller.

In a November 1996 statement, [redacted] said he was the 
drill sergeant in the U.S. Army Reserves in June or July 
1973, in charge of the National Guard unit in which the 
veteran trained.  Mr. [redacted] stated that after participating 
in marching formation drills, the veteran removed his issued 
right leg combat boot and showed Mr. [redacted] an open sore 
that was bleeding.  The veteran said the boot caused friction 
on a skin graft he had before entering service and requested 
that he finish the drills in street shoes.  Mr. [redacted] 
further stated that at a later date, the veteran indicated 
that the injury required surgery to repair the damaged skin.  

At his November 1996 Travel Board hearing, held at the VA RO, 
the veteran testified that his first skin graft, performed in 
1969, had tissue underneath it for elasticity that enabled 
him to play football and wrestle.  However, in service, while 
attending a regularly scheduled monthly drill, the combat 
boot he wore created an open and bleeding hole about the size 
of a quarter in the skin graft.  The veteran underwent a 
second skin graft, but that graft only covered the bone and 
had no tissue underneath it.  It lacked elasticity and was 
stuck to the bone, making the graft very thin and easily 
injured.  He indicated that he had injured the area many 
times, most recently in 1996, when he developed a 10-mm sore 
and was treated by Dr. Gary C. Hill, a dermatologist.  The 
veteran said he wore thick socks and had a plastic shield for 
additional shin protection. 

Pursuant to the Board's February 1997 remand, the veteran 
underwent VA examination of his scar in June 1997 and gave a 
history of a fractured fibula and tibia that required skin 
grafting.  He told the doctor that a military boot rubbed 
against the skin graft over his shinbone in service and 
required a second graft.  Subsequently, the veteran had 
multiple episodes in which the skin graft was irritated.  The 
irritation was described as minor trauma from rubbing over 
the graft.  The veteran showed the doctor pictures of an 
ulceration over approximately a postage stamp size area of 
his tibia from leg restraints used in an intensive care unit 
stay while hospitalized.  Local wound therapy was 
administered.  At the time of examination, the veteran said 
his skin graft was completely healed, and described the area 
as an approximately 1 1/2 x 1 1/2 inch square over the tibia, 
skin graft that was adherent to the bone.  He needed to 
protect that area and wore a modified plastic knee brace for 
that purpose.  The veteran described radiating pain from the 
skin graft to great toe of that foot that caused him to limp.  

Objectively, the veteran was observed to have a well-healed 
skin graft over the anterior tibia with a small portion of 
the graft being a second skin graft of approximately 1 1/2 by 
1-1/2 inches square.  That skin graft was adherent to the bone, 
well healed and more prone to injury.  The VA doctor said the 
veteran had a skin graft adherent to his tibia in his right 
lower extremity.  Due to the inability of motion of the skin 
graft, it was more susceptible to injury than the usually 
increased susceptibility to injury in skin grafts.  Further, 
the VA examiner commented that it was possible or highly 
likely that any type of footwear that came above the ankle, 
including military boots, could rub and, therefore, aggravate 
the veteran's skin graft.  

Statements received in June 1997 from Roni Cales, R.N. and 
Tracy Dollarhide, L.P.N., are to the effect that since 
approximately 1990, the veteran required medical treatment 
for skin graft ulcerations on his lower right leg skin graft.  

According to a statement from William Mitchell, M.D., the 
veteran was examined in November 1997 and an osteoma was 
detected on his right medial lower third tibia.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  The term "active service" 
includes active duty, any period of active duty for training 
during which the veteran was disabled or died from a disease 
or injury, and any period of inactive duty for training 
during which the veteran was disabled or died from an injury.  
38 U.S.C.A. § 101(24).  See also 38 U.S.C.A. § 101(21)-(23).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. at 292, 296; 
see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service or service after December 31, 1946.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

The service medical records reveal that, although the 
veteran's history of a right leg fracture with skin graft was 
not provided at the time he was examined for service entrance 
in May 1973, private medical records document his treatment 
for it in 1969 and the July 1973 letter from Dr. MacKercher 
supports the veteran's assertion of an aggravated skin graft 
wound.  Further, the statement of [redacted], the veteran's 
drill sergeant in service in 1973, is specific and credible 
and, in the Board's opinion, substantiates the veteran's 
assertions of symptomatic manifestations of a preexisting 
injury.  38 C.F.R. § 3.306(b). Moreover, private hospital 
records show that in September 1973, barely two months after 
leaving service, the veteran underwent a second skin graft 
necessitated by an unstable scar.  In fact, in March 1995, 
Dr. Houk stated that the veteran sustained a right tibia and 
fibula fracture in November 1969 that required skin graft and 
in 1973 a boot worn in service caused a skin ulcer over the 
original skin graft site that necessitated a second graft.  
According to Dr. Houk, since then the veteran's scar had been 
quite thick, immobile, attached to the bone and easily 
injured.  

The veteran has also submitted statements regarding wound 
treatment since 1990 for his skin graft.  It is highly 
pertinent that in June 1997, a VA examiner said that any type 
of boot, or shoe, that came over the veteran's ankle, was 
highly likely to rub and, therefore, irritate his skin graft.  
Although the VA examiner emphasized that any type of shoe 
could have irritated the veteran's skin graft, it is 
significant that the veteran complained of a lower right leg 
abrasion just a short time after participating in training 
that required his wearing military boots in July 1973.  Dr. 
MacKercher stated that the veteran was unqualified for 
service because he could not wear those boots, and the 
veteran underwent a second skin graft just two months after 
discharge.  Thus, his complaints reflected that an aggravated 
skin graft scar had become symptomatic in service. This 
evidence creates a rebuttable presumption of service 
aggravation that has the legal effect of shifting the burden 
to VA "to rebut by clear and convincing proof" that a 
permanent increase in severity beyond the natural progression 
of the disorder did not occur.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  It follows that the claim for 
service connection for a lower right leg skin graft scar must 
be granted on the basis of service aggravation.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  The Board 
further finds that evidence has not presented to establish 
that any additional residuals of the preservice right leg 
fracture increased in severity during the veteran's brief 
period of military service. Accordingly, service connection 
is granted only to the extent discussed above. Id.

ORDER

Service connection is granted for a lower right leg skin 
graft scar.

Service connection for residuals of a fracture of the right 
lower leg is otherwise denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

